IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 7, 2009

                                     No. 09-10053                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



THE ESTATE OF TRENA HOOKER-MURRAY; SJERMON HOOKER,

                                                   Plaintiffs-Appellants
v.

DALLAS COUNTY; DALLAS COUNTY SHERIFF’S DEPARTMENT; LUPE
VALDEZ,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas

                         Lower Docket Number 3:07-CV-867


Before. JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       In May 2007, Plaintiffs-Appellants sued Dallas County, its Sheriff’s
Department, and its Sheriff following the death of decedent Trena Hooker-
Murray in Parkland Hospital where she had been an inpatient from May 23,
2005 until her death on June 5, her hospital stay of approximately two weeks
having followed an incarceration of five or six days in the Dallas County Jail.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-10053

Plaintiffs-Appellants asserted claims under 42 U.S.C. §1983, the Americans
With Disabilities Act, and the Rehabilitation Act. Approximately a year and a
half after suit was filed, the district court granted summary judgment that
Plaintiffs-Appellants take nothing, and this appeal followed.
      On appeal, Plaintiffs-Appellants contend that they presented genuine
issues of material fact sufficient to preclude a determination at the summary
judgment stage that none of the defendants nor any of their agents were
deliberately indifferent to the serious medical needs of the decedent while she
was in jail. Our review of the record on appeal and the applicable law as
presented in the briefs of the parties and the Order of the district court convince
us that summary judgment dismissing the claims of Plaintiffs-Appellants was
providently granted for the extensive reasons cogently presented by the district
court in its Order of December 19, 2008.         Accordingly, the court’s Final
Judgment of that date is, in all respects,
AFFIRMED.




                                        2